UNITED STATES COURT OF APPEALS

                           FIFTH CIRCUIT


                           No. 95-60256



           BROWN & WILLIAMSON TOBACCO CORP.,

                                       Plaintiff-Appellant,

                versus

           MERRELL WILLIAMS, ET AL.,

                                       Defendants-Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                          (1:95-CV-76GR)


                        February 22, 1996
Before KING, STEWART, and PARKER, Circuit Judges.


ROBERT M. PARKER, Circuit Judge:*

     Plaintiff Brown & Williamson appeals the district court's

order staying the instant proceedings under Burford v. Sun Oil Co.1

and Colorado River Water Conservation Dist. v. United States.2

Finding that we have jurisdiction to hear this appeal and that

these abstention doctrines do not apply, we reverse and remand.




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

     1.   319 U.S. 315, 63 S. Ct. 1098, 87 L. Ed. 1424 (1943).

     2.   424 U.S. 800, 96 S. Ct. 1236, 47 L. Ed. 2d 483 (1976).
                                 I. FACTS

       Brown & Williamson is a manufacturer of cigarettes.            B&W is

facing suits    in   several    jurisdictions,     including    Mississippi,

related to its potential liability for medical problems and health

care    costs   caused    by   its    cigarettes   and     to   its   alleged

misrepresentations regarding the health risks of smoking.             Certain

documents   likely   relevant    to   such    litigation   have   circulated

through the press, the halls of Congress, the academic and legal

communities.

       In the present case, Brown & Williamson alleges that such

documents were wrongfully removed from the offices of its attorneys

by defendant Merrell Williams.            In addition, Brown & Williamson

joined in this action certain defendants who allegedly conspired

with and induced Williams to disclose the documents and information

improperly obtained.      Brown & Williamson filed suit in the federal

district court, claiming (1) tortious interference with contract,

(2) inducing breach of fiduciary duty, (3) inducing violation of an

injunction of a Kentucky court, (4) inducing violation of ethical

duties, (5) conversion, and (6) civil conspiracy.           Defendant M & S

Enterprises filed a motion to dismiss and, in the alternative, a

motion to abstain.       The district court denied M & S Enterprises'

motion to dismiss for failure to state a claim, but granted its

motion to abstain and stayed the proceeding and its ruling on

pending discovery motions.




                                      2
                              II. DISCUSSION

A. JURISDICTION.

     This     Court   has   held   that   for   purposes   of    appellate

jurisdiction, a district court's decision to stay a suit pending

state court proceedings is a final order.          Lewis v. Beddingfield,

20 F.3d 123 (5th Cir. 1994); Kershaw v. Shalala, 9 F.3d 11 (5th

Cir. 1993); Barnhardt Marine Ins., Inc. v. New England Int. Surety

of America, Inc., 961 F.2d 529 (5th Cir. 1992); Allen v. Louisiana

State Bd. of Dentistry, 835 F.2d 100 (5th Cir. 1988).



B. ABSTENTION.

     "We review a district court's decision to abstain for abuse of

discretion.     However, the allowable discretion is quite narrow,

because it `must be exercised within the narrow and specific limits

prescribed    by   the   particular   abstention    doctrine    involved.'"

Wilson v. Valley Elec. Membership Corp., 8 F.3d 311, 313 (5th Cir.

1993).   Whether a particular abstention doctrine can be applied in

the present case may be characterized as a question of law.

     The district court held that abstention in the present case

was appropriate under Burford v. Sun Oil Co., and Colorado River

Water Conservation Dist. v. United States.3 "Burford abstention is

proper `where timely and adequate state-court review is available,'



     3. The district court also cited Louisiana Power & Light Co.
v. City of Thibodaux, 360 U.S. 25, 79 S. Ct. 1070, 3 L. Ed. 2d 1058
(1959) and Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed.
2d 669 (1971) in support of its decision, but did not rely on those
cases as independent bases for its decision. Therefore, we need
not address abstention under those cases separately.

                                      3
and `where the "exercise of federal review of the question in a

case and in similar cases would be disruptive of state efforts to

establish a coherent policy with respect to a matter of substantial

public concern."'"    Wilson, 8 F.3d at 314.

     "Colorado    River    permits    federal   courts    to    abstain   from

exercising their jurisdiction over a case where `considerations of

"[w]ise judicial administration, giving regard to conservation of

judicial resources and comprehensive disposition of litigation"' so

warrant."     Snap-on Tools Corp. v. Mason, 18 F.3d 1261, 1264 (5th

Cir. 1994).    "Abdication of the obligation to decide cases can be

justified under this doctrine only in the exceptional circumstances

where the order to the parties to repair to the State Court would

clearly serve an important countervailing interest."             Id. (quoting

Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14,

103 S. Ct. 927, 936, 74 L. Ed. 2d 765 (1983)).           "[T]he decision to

invoke Colorado River necessarily contemplates that the federal

court will have nothing further to do in resolving any substantive

part of the case, whether it stays or dismisses."              Moses H. Cone,
460 U.S. at 29, 103 S. Ct. at 943.

     Both doctrines are limited to cases where there is parallel

litigation in state court regarding the same claims that are at

issue in the federal litigation. Under Burford, this limitation is

clearly     contemplated   by   the   "adequate    state       court   review"

requirement.     Under Colorado River, as the Supreme Court has

clearly indicated, abstention is only appropriate if the state

court litigation will fully resolve the substantive claims of the


                                      4
litigants in the federal litigation.          See Moses H. Cone, supra.

Since it is undisputed that there is no "parallel" litigation in

state court, abstention cannot be justified in the present case

under either Burford or Colorado River. Thus, the district court's

order staying the instant proceedings on the basis of abstention

must be reversed.

     However, we do not mean to indicate that the district court's

concerns regarding potential interference with ongoing state court

proceedings are unfounded.        Although we must reverse the district

court's order, we note that the district court may, in its sound

discretion, control the proceedings before it in a manner that

promotes     efficient      disposition   and      minimizes      undesirable

interference with related proceedings.

     In    addition,   we   are   concerned   by   Brown    &   Williamsons's

decision to join in this action "John Doe" defendants who appear to

be attorneys involved in prosecuting various state court actions

against Brown & Williamson.        The conduct of this type of action

against such attorneys creates the appearance, at least, of an

attempt to harrass and intimidate opponents.               We must not allow

this forum to be used for such a purpose.           Therefore, on remand,

the district court should determine whether attorneys have been

joined as defendants in this action for an improper purpose.               To

the extent Brown & Williamson has claims against such attorneys

defendants that should be allowed to proceed, the district court

should schedule the necessary proceedings in this action so as not

to prejudice legitimate claims against Brown & Williamson in other


                                      5
jurisdictions and so as not to allow undue harrassment of such

attorneys or their clients.



                         III. CONCLUSION

     For the foregoing reasons, the order of the district court

staying the instant proceeding under the Burford and Colorado River

doctrines of abstention is REVERSED, and this case is REMANDED to

the district court for further proceedings consistent with this

opinion.




                                6